


Exhibit 10.1


AMENDMENT NO. 1 TO THE CREDIT AGREEMENT
AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (this “Amendment”), dated as of December
1, 2014 among CATALENT PHARMA SOLUTIONS, INC., a Delaware corporation (the
“Borrower”), PTS INTERMEDIATE HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), as Administrative
Agent (in such capacity, the “Administrative Agent”), Collateral Agent and Swing
Line Lender and the Lenders party hereto.


PRELIMINARY STATEMENTS:
(1)The Borrower, Holdings, MSSF, as Administrative Agent, Collateral Agent and
Swing Line Lender, MSSF and JPMorgan Chase Bank, N.A., as L/C Issuers, the other
lenders party thereto and the other agents party thereto have entered into an
Amended and Restated Credit Agreement dated as of May 20, 2014 (as the same may
have been amended, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”). Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement.


(2)Section 2.14 of the Credit Agreement provides that the Borrower may at any
time or from time to time after the Closing Date request Incremental Term Loans
upon the terms thereof.


(3)This Amendment shall constitute an Incremental Amendment as set forth in
Section 2.14 of the Credit Agreement.


(4)The Borrower has requested that the Term Lenders providing 2014 Incremental
Term Loans (as defined below) (such Term Lenders being the “2014 Incremental
Term Lenders”) provide to the Borrower additional 2014 Incremental Term Loans
pursuant to Section 2.14 of the Credit Agreement on the Amendment No. 1
Effective Date (as defined below), in an aggregate principal amount of up to (i)
$100,000,000 of Dollar Term Loans (the “2014 Incremental Dollar Term Loans”; and
the commitments with respect thereto, the “2014 Incremental Dollar Term
Commitments” ) and (ii) the equivalent in Euros of $90,000,000 of Euro Term
Loans (the “2014 Incremental Euro Term Loans”; and the commitments with respect
thereto, the “2014 Incremental Euro Term Commitments”). The 2014 Incremental
Dollar Term Loans and the 2014 Incremental Euro Term Loans are collectively
referred to herein as the “2014 Incremental Term Loans” and the 2014 Incremental
Dollar Term Commitments and the 2014 Incremental Euro Term Commitments are
collectively referred to herein as the “2014 Incremental Term Commitments”. The
2014 Incremental Dollar Term Loans and the 2014 Incremental Euro Term Loans
shall have substantially identical terms with, and having the same rights and
obligations under the Credit Agreement as, the Dollar Term Loans and Euro Term
Loans, respectively, outstanding immediately prior to the Amendment No. 1
Effective Date (as defined below), except as otherwise provided herein. The sum
of the aggregate principal amount of the 2014 Incremental Dollar Term Loans plus
the Dollar equivalent of the 2014 Incremental Euro Term Loans shall not exceed
$190,000,000.


(5)The proceeds of the 2014 Incremental Term Loans will be used to repay certain
outstanding Revolving Credit Loans under the Credit Agreement, repay outstanding
Unsecured Term Loans under the Unsecured Term Loan Agreement and to pay related
fees and expenses in connection therewith and for other general corporate
purposes.


(6)Each of Morgan Stanley Senior Funding, Inc., J.P. Morgan Securities LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Goldman Sachs Lending
Partners LLC, Jefferies Finance LLC and Deutsch Bank Securities Inc. has agreed
to act as a joint lead arranger (the “Arrangers”) for the 2014 Incremental Term
Loans. The 2014 Incremental Term Lenders have agreed to enter into this
Amendment to provide the 2014 Incremental Term Loans upon the terms and
conditions set forth herein.






--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
SECTION 1.Incremental Term Loans. Pursuant to Section 2.14 of the Credit
Agreement, and subject to the satisfaction of the conditions set forth in
Section 3 hereof, on and as of the Amendment No. 1 Effective Date (as defined
below):


(a)    Each 2014 Incremental Term Lender that is an existing Term Lender under
the Credit Agreement (an “Increasing Term Lender”) hereby agrees that upon, and
subject to, the occurrence of the Amendment No. 1 Effective Date, such 2014
Incremental Term Lender’s Term Commitment shall be increased, as contemplated by
Section 2.14 of the Credit Agreement, by the amount set forth opposite such 2014
Incremental Term Lender’s name under the heading “Incremental Dollar Term
Commitment” and/or “Incremental Euro Term Commitment” on Schedule 1 to this
Amendment. From and after the Amendment No. 1 Effective Date, each reference in
the Credit Agreement to any Increasing Term Lender’s Term Commitment shall mean
its Term Commitment, as increased pursuant to this Amendment, and as set forth
opposite its name on Schedule 1 to this Amendment under the heading “Total Term
Commitment” on Schedule 1 to this Amendment.
(b)    Each 2014 Incremental Term Lender that is not, prior to the effectiveness
of this Amendment, an existing Term Lender under the Credit Agreement (each, an
“Additional Term Lender”), hereby agrees that upon, and subject to, the
occurrence of the Amendment No. 1 Effective Date, such 2014 Incremental Term
Lender shall be deemed to be, and shall become, a “Lender”, a “Term Lender”, a
“Dollar Term Lender” and/or a “Euro Term Lender” for all purposes of, and
subject to all the obligations of a “Lender”, a “Term Lender”, a “Dollar Term
Lender” and/or a “Euro Term Lender”, respectively, under, the Credit Agreement
and the other Loan Documents, and shall have a Term Commitment that is equal to
the amount set forth opposite such 2014 Incremental Term Lender’s name under the
heading “Incremental Dollar Term Commitment” and/or “Incremental Euro Term
Commitment” on Schedule 1 to this Amendment. The Loan Parties and the
Administrative Agent hereby agree that from and after the Amendment No. 1
Effective Date, each Additional Term Lender shall be deemed to be, and shall
become, a “Lender”, a “Term Lender”, a “Dollar Term Lender” and/or a “Euro Term
Lender”, as applicable, for all purposes of, and with all the rights and
remedies of a “Lender”, a “Term Lender”, a “Dollar Term Lender” and/or a “Euro
Term Lender”, as applicable, under, the Credit Agreement and the other Loan
Documents. From and after the Amendment No. 1 Effective Date, each reference in
the Credit Agreement to any Additional Term Lender’s Term Commitment shall mean
its Term Commitment as committed pursuant to this Amendment, and as set forth
opposite its name on Schedule 1 to this Amendment under the heading “Total Term
Commitment” on Schedule 1 to this Amendment.
(c)    Each Additional Term Lender and each Increasing Term Lender hereby agrees
to make 2014 Incremental Term Loans to the Borrower on the Amendment No. 1
Effective Date in a principal amount not to exceed its respective 2014
Incremental Term Commitment (as determined by giving effect to this Amendment).
SECTION 2.Amendments to Credit Agreement. Upon, and subject to, the satisfaction
of the conditions precedent set forth in Section 3 below, the Credit Agreement
is hereby amended as follows:


(a)Section 1.01 of the Credit Agreement is amended by inserting the following
new definitions in the appropriate alphabetical order:


“2014 Incremental Dollar Term Loans” means the Incremental Term Loans designated
as Dollar Term Loans made by certain Dollar Term Lenders pursuant to Amendment
No. 1.
“2014 Incremental Euro Term Loans” means the Incremental Term Loans designated
as Euro Term Loans made by certain Euro Term Lenders pursuant to Amendment No.
1.




--------------------------------------------------------------------------------




“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of December
1, 2014, among Holdings, the Borrower, the Lenders party thereto and the
Administrative Agent.
“Amendment No. 1 Effective Date” has the meaning specified in Amendment No. 1.
For the avoidance of doubt, the Amendment No. 1 Effective Date constitutes an
Incremental Facility Closing Date hereunder.
(b)Section 1.01 of the Credit Agreement is further amended by deleting the last
sentence of the definition of “Dollar Term Commitment” and replacing it with:
“The aggregate amount of the Dollar Term Commitments on the Amendment No. 1
Effective Date is $1,496,500,000.”


(c)Section 1.01 of the Credit Agreement is further amended by deleting the last
sentence of the definition of “Euro Term Commitment” and replacing it with: “The
aggregate amount of the Euro Term Commitments on the Amendment No. 1 Effective
Date is €322,125,000.”


(d)Section 2.07(a)(i) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


“(a)    (i) Dollar Term Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Dollar Term Lenders (i) on the last
Business Day of each March, June, September and December, commencing with the
last Business Day of September 2014, an aggregate principal amount equal to
0.25% of the aggregate principal amount of all Dollar Term Loans outstanding on
the Restatement Effective Date (which payments shall be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.05) and (ii) on the Maturity Date for the Dollar Term Loans,
the aggregate principal amount of all Dollar Term Loans outstanding on such
date. The Borrower shall repay to the Administrative Agent for the ratable
account of the Dollar Term Lenders (i) on the last Business Day of each March,
June, September and December, commencing with the last Business Day of December
2014, an aggregate principal amount equal to 0.25% of the aggregate principal
amount of all 2014 Incremental Dollar Term Loans outstanding on the Amendment
No. 1 Effective Date (which payments shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05) and (ii) on the Maturity Date for the 2014 Incremental Dollar Term
Loans, the aggregate principal amount of all 2014 Incremental Dollar Term Loans
outstanding on such date.”
(e)Section 2.07(a)(ii) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


“(ii)    Euro Term Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Euro Term Lenders (i) on the last Business Day of
each March, June, September and December, commencing with the last Business Day
of September 2014, an aggregate principal amount equal to 0.25% of the aggregate
principal amount of all Euro Term Loans outstanding on the Restatement Effective
Date (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05)
and (ii) on the Maturity Date for the Euro Term Loans, the aggregate principal
amount of all Euro Term Loans outstanding on such date. The Borrower shall repay
to the Administrative Agent for the ratable account of the Euro Term Lenders (i)
on the last Business Day of each March, June, September and December, commencing
with the last Business Day of December 2014, an aggregate principal amount equal
to 0.25% of the aggregate principal amount of all 2014 Incremental Euro Term
Loans outstanding on the Amendment No. 1 Effective Date (which payments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05) and (ii) on the Maturity Date for
the 2014 Incremental Euro Term Loans, the aggregate principal amount of all 2014
Incremental Euro Term Loans outstanding on such date.”
(f)Pursuant to Section 2.14 of the Credit Agreement, upon the funding of the
2014 Incremental Dollar Term Loans on the Amendment No. 1 Effective Date, the
2014 Incremental Dollar Term Loans shall automatically and without further
action by any Person constitute Dollar Term Loans (and shall have the same terms
as the initial Dollar Term Loans) for all purposes of the Credit Agreement and
the other Loan Documents. Pursuant to Section 2.14




--------------------------------------------------------------------------------




of the Credit Agreement, upon the funding of the 2014 Incremental Euro Term
Loans on the Amendment No. 1 Effective Date, the 2014 Incremental Euro Term
Loans shall automatically and without further action by any Person constitute
Euro Term Loans (and shall have the same terms as the initial Euro Term Loans)
for all purposes of the Credit Agreement and the other Loan Documents.


SECTION 3.Conditions of Effectiveness to Amendment No. 1. Sections 1 and 2 of
this Amendment shall become effective on the date when, and only when, the
following conditions shall have been satisfied or waived (such date, the
“Amendment No. 1 Effective Date”):


(a)The Administrative Agent shall have received a counterpart signature page of
this Amendment duly executed by (i) Holdings, (ii) the Borrower and (iii) the
2014 Incremental Term Lenders or, as to any of the foregoing parties, written
evidence reasonably satisfactory to the Administrative Agent that such party has
executed this Amendment.


(b)The Administrative Agent shall have received (i) a certificate of the
Borrower dated as of the Amendment No. 1 Effective Date signed on behalf of the
Borrower by a Responsible Officer of the Borrower, certifying on behalf of the
Borrower that, (1) the representations and warranties of the Borrower contained
in Article V of the Credit Agreement and in any other Loan Document are true and
correct in all material respects on and as of the Amendment No. 1 Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date, provided that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates and (2) no
Default has occurred and is continuing, or would result from the occurrence of
the Amendment No. 1 Effective Date or from the application of the proceeds
therefrom.


(c)The Administrative Agent shall have received a certified copy of the
resolutions of the Board of Directors or other governing body, as applicable, of
each Person that is a Loan Party (or duly authorized committee thereof)
authorizing this Amendment and the matters contemplated hereby and thereby
respectively.


(d)The Administrative Agent shall have received a favorable opinion of Simpson
Thacher & Bartlett LLP, New York counsel to Holdings, the Borrower and certain
of the other Loan Parties, addressed to the Administrative Agent and each
Lender, in form and substance reasonably satisfactory to the Administrative
Agent.


(e)Each 2014 Incremental Term Lender shall have received, if requested at least
two Business Days in advance of the Amendment No. 1 Effective Date, a Dollar
Term Note or Euro Term Note, as applicable, in connection with the 2014
Incremental Term Loans, payable to the order of such Lender duly executed by the
Borrower in substantially the form of Exhibit C-1 or Exhibit C-2, as applicable,
to the Credit Agreement.


(f)The Borrower shall have paid (or substantially concurrently with the
satisfaction of the other conditions set forth herein, on the Amendment No. 1
Effective Date, shall be paying) to the Administrative Agent for the account of
each 2014 Incremental Term Lender, upfront fees equal to (i) 99.5% of the
principal amount of such 2014 Incremental Term Lender’s 2014 Incremental Dollar
Term Commitment and (ii) 99.75% of the principal amount of such 2014 Incremental
Term Lender’s 2014 Incremental Euro Term Commitment, as applicable, on the
Amendment No. 1 Effective Date.


(g)The Borrower shall have paid (or substantially concurrently with the
satisfaction of the other conditions set forth herein, on the Amendment No. 1
Effective Date, shall be paying) all fees set forth in the fee letter previously
executed by the Borrower in favor of the Arrangers and all reasonable
out-of-pocket and documented expenses (including the fees and expenses of
Shearman & Sterling LLP) incurred by the Arrangers and the Administrative Agent
in connection with the preparation, negotiation and execution of this Amendment
required to be paid in connection with this Amendment.






--------------------------------------------------------------------------------




SECTION 4.New Lenders. With respect to any 2014 Incremental Term Lender that is
not an existing Lender under the Credit Agreement before giving effect to this
Amendment, (a) each such Lender hereby represents and warrants and agrees as to
all matters set forth in Section 1.2 of the Standard Terms and Conditions for
Assignment and Acceptance contained in Exhibit E to the Credit Agreement as if
it were an Assignee thereunder entering into an Assignment and Acceptance,
mutatis mutandis, (b) on and after the Amendment No. 1 Effective Date, each such
Lender shall be a party to the Credit Agreement and, to the extent provided in
this Amendment, shall have the rights and obligations of a Lender thereunder and
(c) all notices and other communications provided for hereunder or under the
Loan Documents to each such Lender shall be to its address as set forth in the
administrative questionnaire it has furnished to the Administrative Agent.


SECTION 5.Representations and Warranties. Each Loan Party represents and
warrants to the Agents and the Lenders that:


(a)Each Loan Party and each of its Subsidiaries (i) is a Person duly organized
or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization and (ii) has all requisite
power and authority to execute and deliver this Amendment and perform its
obligations under this Amendment and the Loan Documents to which it is a party.


(b)The execution and delivery of this Amendment by each Loan Party that is a
party hereto and the performance under this Amendment and the Loan Documents to
which each Loan Party is a party, are within such Loan Party’s corporate or
other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of such Person’s Organization Documents, (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01 of the Credit Agreement), or require any payment to be
made under (x) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any material Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (ii)(x), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.


(c)No material approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment, except for (i) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect and (ii) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.


(d)This Amendment has been duly executed and delivered by each Loan Party that
is party hereto. This Amendment constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
hereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.


SECTION 6.Reference to and Effect on the Credit Agreement and the Other Loan
Documents. (a) On and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the Notes
and each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.


(a)The Credit Agreement, as specifically amended by this Amendment, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed. Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents, in each case, as amended by this Amendment.






--------------------------------------------------------------------------------




(b)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents. On and after
the effectiveness of this Amendment, this Amendment shall for all purposes
constitute a Loan Document.


(c)Each Loan Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by such
Loan Party pursuant to the Security Agreement) and confirms that such liens and
security interests continue to secure the Obligations under the Loan Documents,
subject to the terms thereof and (iii) in the case of each Guarantor, ratifies
and reaffirms its guaranty of the Obligations pursuant to the Guaranty.


SECTION 7.Costs and Expenses. The Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration of this
Amendment and the other instruments and documents to be delivered hereunder or
in connection herewith (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in accordance with the terms
of Section 10.04 of the Credit Agreement.


SECTION 8.Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic delivery (e.g., “pdf”) shall be effective as delivery of a
manually executed counterpart of this Amendment.


SECTION 9.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


CATALENT PHARMA SOLUTIONS, INC.




By:    s/ Matthew Walsh     
Name: Matthew Walsh
Title:
Executive Vice President and Chief Financial Officer





PTS INTERMEDIATE HOLDINGS LLC




By:    /s/ Matthew Walsh     
Name: Matthew Walsh
Title:
Executive Vice President and Chief Financial Officer





--------------------------------------------------------------------------------




MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent


By:    /s/ Pramod Raju    
Name: Pramod Raju
Title: Authorized Signatory








--------------------------------------------------------------------------------




MORGAN STANLEY SENIOR FUNDING, INC., as Lender


By:    /s/ Pramod Raju    
Name: Pramod Raju
Title: Authorized Signatory








--------------------------------------------------------------------------------




SCHEDULE 1


[On file with Administrative Agent]






